Citation Nr: 0906707	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
diabetes mellitus associated with herbicide exposure.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a Veteran who served in waters offshore 
of the Republic of Vietnam actually set foot on land.  VA 
appealed the Court decision and imposed a stay at the Board 
on the adjudication of all claims for compensation based on 
exposure to herbicides potentially impacted by the Court 
ruling in Haas, pending Federal Circuit review of the Haas 
case.  On May 8, 2008, the Federal Circuit issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
reversing the Court's decision and holding that the Court had 
erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) 
as requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  As a consequence, VA rescinded 
the stay and directed the Board to resume adjudication of the 
previously stayed claims.  The Board may now proceed with 
appellate consideration.  


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran had incountry service in Vietnam.  His diabetes 
mellitus did not have its onset in service; it did not 
manifest within one year of service separation; and it is not 
otherwise related to his active military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim.  He was also told that it was still 
his responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  He has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in September 2003 
to obtain an opinion as to whether his diabetes mellitus can 
be directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that diabetes 
mellitus may be associated with the Veteran's military 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has diabetes mellitus as a result of 
in-service herbicide exposure.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including diabetes mellitus, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (2008), 
the United States Court of Appeals for the Federal Circuit 
held that § 3.307(a)(6)(iii) was reasonably interpreted by VA 
as requiring that a servicemember had actually set foot 
within the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has a current disability.  His 
VA treatment records indicate that he has diabetes mellitus 
type 2 and is taking medication for this condition.  The 
Veteran's diabetes mellitus type 2 was confirmed at his 
September 2003 VA examination.  The examiner noted that his 
diabetes was under good control and that there was no 
evidence of complications at this time.  Thus, the Board 
finds that the Veteran has presented medical evidence of a 
current disability, thereby satisfying the first element of 
service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Veteran claims that he was 
in Vietnam on several occasions, and is therefore presumed to 
have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  Specifically, he contends that he 
went to Da Nang twice and China Beach once, as well as 
another village 15 miles from Da Nang twice by helicopter to 
set up swing sets.  See Veteran's statement, July 2003.  
Service personnel records, however, do not reflect service in 
Vietnam.  Although the Veteran's DD Form 214 shows that he 
was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal, there is no evidence that the Veteran 
actually set foot within the land borders of Vietnam.  See 
Haas, 525 F.3d 1168.  The RO attempted to verify the 
Veteran's dates of service in Vietnam through the Personnel 
Information Exchange System (PIES).  The response, received 
in April 2003, reports that it could not be determined 
whether or not the Veteran had in-country service in the 
Republic of Vietnam, but confirms that the Veteran served 
aboard the USS Okinawa (LPH-3) which was in the official 
waters of the Republic of Vietnam from April 18, 1967 to 
April 19, 1967, May 18, 1967 to June 12, 1967, June 27, 1967 
to August 15, 1967, and September 1, 1967 to November 1, 
1967.  The Board notes that the Veteran has submitted 
evidence with his December 2004 notice of disagreement (NOD) 
showing that he was commended for outstanding performance for 
participating in dewatering operations for the USS Hermitage 
in September 1967, while serving aboard the USS Okinawa.  
This evidence states that the USS Hermitage had been engaged 
in combat operations in close proximity to the coast of the 
Republic of South Vietnam.  There is no indication that the 
Veteran, USS Okinawa and/or USS Hermitage were ever within 
the land borders of Vietnam.  See id.  Accordingly, the 
Veteran is not entitled to the statutory presumption of 
herbicide exposure.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 
1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The 
Court has specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  

A review of the record indicates that there is no evidence 
that the Veteran's diabetes mellitus had its onset in service 
or within the first year following service separation.  His 
service treatment records are negative for any complaints, 
treatment or a diagnosis relating to diabetes mellitus, and 
there are no findings of elevated blood glucose levels.  In 
addition, the record contains no evidence of diabetes 
mellitus within one year of discharge.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran incurred a 
disease or injury in service.  

Taking into account all of the relevant evidence of record, 
the Board finds that none of the medical evidence establishes 
a nexus between diabetes mellitus type 2 and active service 
to include herbicide exposure.  As such, service connection 
on a direct basis is not warranted.  

The Board is mindful of the Veteran's assertions concerning 
the etiology of his diabetes mellitus.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that he 
experiences certain symptoms.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  As a layperson, however, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for diabetes mellitus type 2.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type 
2, to include as secondary to herbicide exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


